Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are pending in this application.
	Claims 11-29 stand withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-10 will presently be examined. 
	The outstanding ground of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of claim amendments filed on 7/14/2022.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/122802 in view of Kretzschmar (US 2003/0224936), Mueller et al., Schilder, Paulsrud et al., EP 2524596 and WO 2007/128756.
WO 2016/122802 discloses compound 145, which is the compound of instant application’s claim-recited formula (I) compound, as a fungicide.  See pages 79 and 246 in view of paragraphs 3-4 and data on pages 456, 463-465.  Low volume (LV) activity against wheat leaf blotch, Zymoseptoria tritici (designated as SEPTTR), and wheat brown rust, Puccinia triticina (designated as PUCCRT) is disclosed as “A,” which is the highest rating.  See Example A, paragraphs 105-107; see also Table 4, pages 455-456 in view of page 463, LV 3 day curative activity of compound 145 against PUCCRT and SEPTTR.  Compound 145 is shown to be effective against many other fungal pathogens, including wheat glume blotch, Leptosphaeria nodorum, and cucumber anthracnose, Colletotricum lagenarium (pages 463-464, Table 5, protective activity tested), rice blast, Pyricularia oryzae, and barley scald, Rhyncosporium secalis (pages 464-465, Table 6, protective activity tested).  Application to a plant, a part of a plant, plant foliage, plant root, soil, area adjacent to a plant, or “locus of the fungus, or to a locus in which the infestation is to be prevented” is disclosed.  See paragraphs 26, 28, and 43, and claims 29-30 (quoted text in paragraph 43).  Protectant or eradicant activity is disclosed (paragraph 43). 
Kretzschmar (US 2003/0224936) discloses that fungicides are “commonly used ingredients in seed treatment compositions” (paragraphs 5-6, 12).  Kretzschmar teaches a seed treatment formulation that can contain a fungicide to “ward off external agents of seed damage and for pre-sowing to prevent seedling damage during germination” (paragraph 36; see also paragraphs 69-73 and claims 1, 7, 9).  Kretzschmar’s seed treatment removes pathogens from the seeds and controls the soil-borne ones from invading the germinating seeds (paragraph 36).  Benefits of the treatment include seedling vigor and plant growth (paragraph 36).  Seeds of crops include wheat, barley, rice, and cucumbers (paragraphs 79-80, 85, 91; claim 14).  Seed treatments can typically contain from 0.1-500 g pesticide/100 kg seed, 1-100 g pesticide/100 kg seed, or 5-50 g pesticide/100 kg seed.  See paragraph 67 in view of paragraphs 20-23, 36, 47).    
Mueller et al. disclose that curative fungicides are present within the plant tissue and stops early growth of the pathogen in the plant tissue.  Curative fungicides are most effective 24 to 72 hours after infection occurs.  See the first page of the article, the sixth paragraph in particular.  
Schilder discloses that curative fungicides are systemic fungicides, which are absorbed by the plant tissue and act by killing spores and hyphae as well as incipient infections where the fungus has penetrated the plant surface (first paragraph).
	Paulsrud et al. disclose that pathogens can destroy germinating seeds and young plants, which are relatively tender and lack food reserves to recover from injuries or survive extended periods of stress (page 2, right column).  Purposes of seed treatment include not only control of seedborne pathogens but also protection of seeds and seedlings (page 2).  Seed treatments can protect the seedling from attack by pathogens, and systemic seed treatments can protect aboveground parts from foliage diseases and root rot (page 2, right column).  “Typically, seed treatments will last only about 10 to 14 days beyond planting, with pesticide breakdown being most rapid under warm, moist conditions.  However, certain active ingredients can protect seedlings considerably longer when applied at the highest labeled rate.” (page 2, right column third full paragraph).  
EP 2524596 discloses the use of four different systemic fungicides, penflufen, fluopyram, sedaxane, or penthiopyrad, as seed treatments for protecting plants after germination from attack by foliar phytopathogens as well as soil-borne and seed pathogens (paragraphs 1-2, 6-7, 11, 17, 25, 27, 36).  Seed application amount can range from 1 to 500 g/100 kg of seed (paragraph 25).  Seeds of crops such as cucumber, wheat, barley, and rice are disclosed (paragraph 30; Examples 2-3).  See also claims 1-15.    
WO 2007/128756 is cited to further establish that systemic fungicides can be used as a seed treatment to protect plants after germination from attack by foliar phytopathogenic fungi (page 1, lines 5-31).  Compound Ia.90 on pages 7-8, 10, 16, 22, 47-52 is fluxapyroxad, a systemic fungicide, and it is shown as a seed treatment at 25 to 250 g/100 kg of seed to control Septoria tritici and Puccinia recondita infection on leaves in germinated wheat plants (Examples 1-2 on pages 46-47).  1-500 g/1000 kg seed application amount is also disclosed (page 25, lines 13-15).  Control of Septoria tritici, Puccinia triticina, Blumeria graminis, Rhynchosporium secalis, Erysiphe graminis, Colletotrichum truncatum, Pyricularia grisae, and many other fungal pathogens in crops such as wheat, barley, rice, and cucumber is disclosed (pages 26-28).  
	The prior art does not explicitly exemplify treating a plant seed with the compound of formula I to produce a plant resistant to fungal attack, but WO 2016/122802 teaches said compound as an effective protective and curative fungicide against the claim-recited plant pathogens, which compound can be applied to a plant, a part of a plant, plant foliage, plant root, soil, area adjacent to a plant, locus of the fungus, locus in which the infestation is to be prevented.  Such teachings of where to apply the fungicide would have suggested applying to the plant seed, as claimed, because treating plant seeds with a fungicide with systemic activity as well as protective activity is a known application method to control phytopathogens from the seed, control soil-borne pathogens from damaging the germinating seed, and protect seedlings from foliar diseases.  The ordinary skilled artisan would have had reasonable expectation that a seed treated with a fungicide having curative activity would produce a plant resistant to fungal attack.  
	Claim 2 recites an application rate range of about 0.5 to 500 g/100 kg of seed.  WO 2016/122802 does not explicitly disclose such seed application amount, but Kretzschmar, EP 2524596, and WO 2007/128756 teach that such application amount is well within the prior art amount for treating seeds with a pesticide such as a fungicide.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Experimental results disclosed in the instant specification have been reviewed in this regard, but the data there are deemed insufficient to overcome this ground of rejection.  Specification Tables 1 to 5 show that seedlings from seeds treated with the compound of formula I were resistant when inoculated with various foliar pathogens, including those recited in instant dependent claims.  However, such results would have been expected by the ordinary skilled artisan, because the compound of formula I is known to possess systemic activity, which when applied as a seed treatment would have been expected to protect seedlings against foliar fungal pathogens.  
Any assertion of unexpected results would have to establish that the results are unexpected even after accounting for the expected protection of seedlings against foliar diseases when seeds are treated with a systemic fungicide.  The burden is on Applicant to establish that Applicant’s results would have been unexpected from the teachings of the prior art as set forth above.  To date, that burden has not been met.    
	Applicant’s arguments filed on 7/14/2022 have been given due consideration but they were deemed unpersuasive. 
	Applicant argues that “claims recite a method for pregermination of the seed,” but it should be noted that the claims also encompass a method of treating seed “before sowing,” which includes any period of time prior to pregermination.  
	Applicant argues that “trial and error for seed protectants with fungicides is a very unpredictable art” and “nowhere is there guidance as to which chemical structure of the fungicide will act in protectant biological activity as seed treatment.”  The Examiner cannot agree.  Compound of Formula I (compound no. 145 of WO 2016/122802) had the highest rating for protectively or curatively controlling myriad fungal pathogens (see above discussion details of WO 2016/122802), and the ordinary skilled artisan in this field would have had reasonable expectation that an excellent systemic fungicide such as the compound of Formula I would protect treated seeds and aboveground parts that grow from the treated seeds (see e.g., Paulsrud et al., EP 2524596, and WO 2007/128756).  
	Applicant further argues that the cited references alone or in combination do not suggest or teach the single chemical compound claimed “as a pregermination seed treatment.”  This is an argument that cannot be fully understood.  The claims are currently directed to treating a seed before sowing (so it can be anytime before planting a seed) and/or after pregermination.  The Examiner maintains that the prior art is amply suggestive of treating a seed before sowing, as claimed herein.  
	For these reasons, all claims must be rejected again.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699